IN THE SUPREME COURT OF PENNSYLVANIA




                                        : No. 472
IN RE: APPOINTMENT TO CRIMINAL
                                        :
PROCEDURAL RULES COMMITTEE              : CRIMINAL PROCEDURAL RULES
                                        :
                                        :




                                      ORDER


PER CURIAM


      AND NOW, this 21st day of April, 2016, Paul D. Boas, Esquire, Allegheny County,

is hereby appointed as a member of the Criminal Procedural Rules Committee for a

term of three years commencing June 9, 2016.